DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stetson et al. (US 20200081445; hereinafter Stetson), in view of Fowe (US 20150160024).
Regarding Claim 8,
Stetson teaches
	A system comprising: (Stetson: Abstract)
	a processor; and (Stetson: Abstract)
	a memory coupled to the processor, (Stetson: Abstract) the memory comprising instructions, which when executed by the processor, cause the processor to: 
	…
	generate, based on the first map dataset, a knowledge graph, wherein the two or more map features correspond to nodes of the knowledge graph; (Stetson: Paragraph [0083], [0118], FIG. 6A, 8) 
		identify two or more nodes of the knowledge graph associated with the two or more map features, wherein the two or more map features include a subset of map features; (Stetson: Paragraph [0115])
		determine, based on the two or more nodes and the two or more map features, one or more paths within the knowledge graph; (Stetson: Paragraph [0144]) 
	…
Stetson does not teach
…
		receive a first map dataset including two or more map features associated with operation of a vehicle, wherein the first map dataset is utilized to provide one or more navigation recommendations to a mobile device associated with the vehicle;
…
		determine, based on the paths within the knowledge graph, a first entropy score for the subset of map features; 
		compare the first entropy score with a second entropy score; 
		determine that a difference between the first entropy score and the second entropy score does not exceed a first predetermined threshold; and 
		include the subset of the map features in a second map dataset.
However in the same field of endeavor, Fowe teaches
…
		receive a first map dataset including two or more map features associated with operation of a vehicle, wherein the first map dataset is utilized to provide one or more navigation recommendations to a mobile device associated with the vehicle; (Fowe: Paragraph [0065])
…
		determine, based on the paths within the knowledge graph, a first entropy score for the subset of map features; (Fowe: Paragraph [0018])
		compare the first entropy score with a second entropy score; (Fowe: Paragraph [0039])
		determine that a difference between the first entropy score and the second entropy score does not exceed a first predetermined threshold; and (Fowe: Paragraph [0039])
		include the subset of the map features in a second map dataset. (Fowe: Paragraph [0040])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the knowledge graph of Stetson with the entropy scores of Fowe for the benefit of selecting a navigation route based on the likelihood that an incident will occur while traveling on the route. (Fowe: Paragraph [0005])

Regarding Claim 9,
Stetson, in view of Fowe, teaches
	The system of claim 8, wherein the memory contains further instruction which, when executed by the processor, cause the processor to: 
	determine that a difference between the first entropy score and the second entropy score exceeds the first predetermined threshold; and (Fowe: Paragraph [0039])
	exclude the subset of the map features from the second map dataset. - (Fowe: Paragraph [0040])
	The motivation to combine Stetson and Fowe is the same as stated for Claim 8 above.

Regarding Claim 10,
Stetson, in view of Fowe, teaches
	The system of claim 8, wherein the first map dataset is received from a map data provider and wherein the memory contains further instructions which, when executed by the processor, cause the processor to: 
	determine an accuracy score corresponding to the map data provider based on the difference between the first entropy score and the second entropy score; and (Fowe: Paragraph [0039]-[0040])
	generate, based on the accuracy score, an accuracy profile associated with the map data provider. (Fowe: Paragraph [0041]; Accuracy score is the tradeoff value and the accuracy profile are the user specifications on the level of risk aversion they prefer.) 
	The motivation to combine Stetson and Fowe is the same as stated for Claim 8 above.

Regarding Claim 11,
Stetson, in view of Fowe, teaches
	The system of claim 8, wherein the memory stores further instructions which, when executed by the processor while generating a knowledge graph based on the first map dataset, cause the processor to: 
	identify the two or more map features within the first map dataset; (Stetson: Paragraph [0115])
	determine one or more relationships between the two or more map features; (Stetson: Paragraph [0116])

Regarding Claim 12,
Stetson, in view of Fowe, teaches
	The system of claim 11, wherein the edges of the knowledge graph designate a relationship type of the relationship between connected nodes. (Stetson: Paragraph [0143]-[0144], FIG. 8)

Regarding Claim 13,
Stetson, in view of Fowe, teaches
	The system of claim 12, wherein the edge is stored as a triple comprising (i) an identification of a first node connected by the edge, (Stetson: Paragraph [0115], FIG. 6A) (ii) an identification of a second node connected by the edge, (Stetson: Paragraph [0115], FIG. 6A) and (iii) a relationship type of a relationship between the first and second nodes. (Stetson: Paragraph [0116], FIG. 6A)

Regarding Claim 14,
Stetson, in view of Fowe, teaches
	The system of claim 9, wherein the first entropy score indicates a predictability of occurrences of the subset of map features in the first map dataset. (Fowe: Paragraph [0039]-[0040])
	The motivation to combine Stetson and Fowe is the same as stated for Claim 8 above.

Regarding Claim 1, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 2, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 3, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.
Regarding Claim 4, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.
Regarding Claim 5, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.
Regarding Claim 6, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.
Regarding Claim 7, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.
Regarding Claim 15, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 16, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 17, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.
Regarding Claim 18, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.
Regarding Claim 19, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.
Regarding Claim 20, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. König (US 20150160025; This reference on generating alternate navigation routes based on jam probability data or the likelihood of a traffic jam occurring on a segment of the route.), Koivisto et al. (US 20190258878; hereinafter Koivisto; This reference teaches a vehicle system that is capable of observing and detecting objects in its surroundings and assigning confidence scores based on the images received.), and Hasemann et al. (US 20190293440; hereinafter Hasemann; This reference focuses on providing navigation routes to a user based on a machine learning algorithm and preprogramed decision trees.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./               Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/
Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                         11/2/2022